
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 608
		IN THE HOUSE OF REPRESENTATIVES
		
			July 7, 2009
			Mr. Carson of Indiana
			 (for himself, Mr. Hill,
			 Mr. Burton of Indiana,
			 Mr. Buyer,
			 Mr. Pence,
			 Mr. Visclosky,
			 Mr. Donnelly of Indiana,
			 Mr. Souder, and
			 Mr. Ellsworth) submitted the following
			 resolution; which was referred to the Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Recognizing the 100th anniversary of the
		  opening of the Indianapolis Motor Speedway.
	
	
		Whereas the Indianapolis Motor Speedway is the world’s
			 largest spectator sporting facility, with more than 250,000 permanent
			 seats;
		Whereas founders Carl G. Fisher, Arthur C. Newby, Frank H.
			 Wheeler, and James A. Allison pooled their resources in early 1909 to build the
			 Indianapolis Motor Speedway on a site 5 miles northwest of downtown
			 Indianapolis to provide an automobile testing ground to support Indiana’s
			 growing automotive industry;
		Whereas the first motorized races, using motorcycles, took
			 place August 14, 1909, on the recently completed 2.5-mile oval, which had a
			 racing surface composed of crushed stone and tar;
		Whereas a series of automobile races at the Indianapolis
			 Motor Speedway, the first four-wheeled races at the facility, took place August
			 19, 1909;
		Whereas in a span of 63 days in late 1909, 3,200,000
			 paving bricks, each weighing 9.5 pounds, were laid on top of the crushed rock
			 and tar surface to upgrade the Speedway and leading to the facility’s popular
			 nickname, “The Brickyard”;
		Whereas a 3-foot horizontal strip of that original brick
			 still is exposed at the start-finish line, known as the “Yard of
			 Bricks”;
		Whereas the first Indianapolis 500 Mile Race took place
			 May 30, 1911, and was won by Ray Harroun at an average speed of 74.602
			 mph;
		Whereas the Indianapolis Motor Speedway was a pioneer in
			 introducing seating areas specifically for people with disabilities;
		Whereas Harroun’s Marmon “Wasp” race car was the first
			 automobile to use a rearview mirror, one of countless firsts in automotive
			 technology and safety devised or developed at the Speedway through the years,
			 including the first use of a Pace Car (1911), the first use of four-wheel
			 hydraulic brakes (1921), the first installation of color warning lights (1935),
			 the first mandatory use of helmets (1935), and the first use of crash-data
			 recorders (1993) and the SAFER Barrier (2002), an energy-absorbing barrier
			 affixed to concrete walls that has become the standard at all major United
			 States oval tracks;
		Whereas the Indianapolis 500, the largest single-day
			 spectator sporting event in the world, has taken place on Memorial Day weekend
			 every year since 1911 except during the United States involvement in world
			 wars, from 1917–1918 and 1942–1945;
		Whereas Janet Guthrie became the first woman to compete in
			 the Indianapolis 500 in 1977, making IndyCar racing the first and only major
			 sport where men and women compete according to the same rules, against each
			 other;
		Whereas Willy T. Ribbs became the first African-American
			 driver to compete at the Indianapolis 500 in 1991, the first of several
			 African-Americans to compete in IndyCar racing;
		Whereas in 2005, Danica Patrick became the first female
			 driver to lead the Indianapolis 500 Mile Race when she acquired the lead near
			 the 140-mile mark;
		Whereas in 2009, Helio Castroneves became a three-time
			 winner of the 500 Mile Race and Danica Patrick finished in third place, the
			 best finish ever by a woman in the race;
		Whereas the Indianapolis Motor Speedway is the only
			 facility in the world that has played host to four elite racing series, the
			 IndyCar Series, NASCAR Sprint Cup Series, MotoGP, and Formula One;
		Whereas nearly every global motorsports icon has competed
			 and won at Indianapolis, including A.J. Foyt, Al Unser, Rick Mears, Dale
			 Earnhardt, Mario Andretti, Graham Hill, Jeff Gordon, Tony Stewart, Jimmie
			 Johnson, Michael Schumacher, Lewis Hamilton, and Valentino Rossi;
		Whereas each May since 1981, the Indianapolis Motor
			 Speedway has served as the backdrop for the annual Armed Forces Induction
			 Ceremony, in which Hoosiers who have volunteered to serve our Nation in the
			 Armed Forces are administered the oath of enlistment;
		Whereas in 1987, the Indianapolis Motor Speedway was
			 officially listed on the United States National Park Services list of National
			 Historic Landmarks as the oldest continuously operated automobile race course
			 anywhere; and
		Whereas the Indianapolis Motor Speedway has played an
			 enormous part in shaping and defining the City of Indianapolis, the State of
			 Indiana, United States motorsports, and the United States auto industry; and is
			 a great source of pride to all Hoosiers: Now, therefore, be it
		
	
		That the House of Representatives
			 recognizes the 100th anniversary of the opening of the Indianapolis Motor
			 Speedway.
		
